Citation Nr: 0918780	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  05-26 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
May 1953 to May 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In October 2007, the Board remanded 
the claim for additional development.

In a statement received by the RO in April 2005, it appears 
that the Veteran desires to re-open a claim for service 
connection for a back disorder.  The Board refers this issue 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record demonstrates the Veteran's claimed 
bilateral foot disorder is not a result of any established 
event, injury, or disease during active service.


CONCLUSION OF LAW

A bilateral foot disorder was not incurred in or aggravated 
by active service, nor may service incurrence of degenerative 
arthritis of the feet be presumed.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in November 2007 that fully addressed all 
required notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  Although a notice letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in April 2009 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in a letter to the appellant issued in 
November 2007.  The notice requirements pertinent to the 
issue addressed in this decision have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

General Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Evidence which may be considered in rebuttal of service 
incurrence of a disease will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary'' will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  38 C.F.R. § 3.307(d)(1) (2008).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Bilateral Foot Disorder

In this case, service records reveal that the Veteran was 
awarded the parachute badge, and that his military 
occupational specialty was infantryman.  Pes planus and 
overlapping fifth left toes were noted on his May 1953 
enlistment examination report.  Moderate, asymptomatic pes 
planus was indicated on his November 1953 medical clearance 
for parachute duty.  An X-ray report from November 1955 
reveals that the veteran's fifth metatarsal of his left foot 
was shorter than usual as was the fifth toe.  In 
January 1956, the veteran underwent a tenotomy of his left 
fifth toe.  He continued to experience problems with his feet 
after the surgery, and he underwent an additional surgery in 
May 1956 for revision of the left foot scar.  The May 1956 
discharge examination report indicated he had normal feet.  
The Veteran notated on his May 1956 Report of Medical History 
(RMH) that he did not have a bone, joint, or other deformity.

Subsequent treatment records show that during a VA 
examination in February 1971, the Veteran complained of foot 
pain with prolonged standing.  On objective examination, it 
was noted that the Veteran walked with a left limp because of 
pains in his foot.  The examiner observed that the Veteran's 
left little toe was partly resting on top of the fourth toe.  

Medical correspondence from a private doctor dated 
February 2005 noted that the Veteran had complained of foot 
pain that started when he was in the service and grew 
progressively worse over the years.  That examiner had 
treated the Veteran for the previous eight years.  It was 
noted that X-rays verified arthritic changes in the Veteran's 
feet, and the examiner opined that the Veteran had severe pes 
planus bilaterally with the possible deterioration of the 
posterior tibial tendons bilaterally.

Following a VA podiatry examination in April 2005, the 
diagnosis was flatfoot deformity, right greater than left.  A 
contemporaneous X-ray report revealed no fracture or 
dislocation, and it was noted that the joint spaces were 
grossly preserved.

A VA podiatry note from July 2005 shows diagnoses of right 
and left tendinitis in addition to foot pain.

The Veteran stated in August 2005 that he suffered with foot 
pain through basic training.  He indicated that he 
volunteered for airborne training while on active duty and 
never complained of foot pain for fear of being reprimanded 
or transferred to a non-airborne unit.  He said that during 
one of his jumps, the force of impact on his feet was 
unbearable.  He indicated that he had two corrective 
surgeries on his feet while on active duty, and he said he 
walked with a cane for the remaining time he had on active 
duty.  He said that he was left with scars, foot pain, and 
collapsed arches.  He emphasized that the VA hospital had 
ordered special molded shoes for his feet.

Additional VA podiatry records from December 2005 and 
July 2007 reveal that the Veteran had custom molded shoes 
made for his flat feet.  The Veteran stated in December 2007 
that his identification card at the VA hospital said that his 
flat feet were service connected.
On VA examination in March 2009, the Veteran reiterated that 
he had two surgical procedures while on active duty, and he 
recalled being injured during an airplane jump while on 
active duty.  He stated that the multiple jumps he had to 
take while on active duty increased his flat foot deformity.  
He experienced pain, weakness, stiffness, swelling, and 
fatigue.  He said that he experienced pain on standing and 
walking.  It was noted that the Veteran wore corrective 
custom molded shoes.  On objective examination, it was 
observed that on standing the Veteran had an average 
architectured foot with absent too many toes sign.  The 
examiner stated that observation was consistent with an 
average to low architectured foot, but not an extremely flat 
foot.  X-rays were consistent with the aging process, and 
they were consistent with normal degenerative joint changes 
in both feet.  A hammertoe deformity on the Veteran's fifth 
toe right and left feet was observed.  The examiner opined 
that the Veteran's current bilateral foot condition was not 
directly related to his military service.  He also opined 
that there was less than a 50 percent probability that the 
present foot condition was incurred or aggravated as a result 
of service.

Based on the evidence of record, the Board finds that the 
Veteran's presently-diagnosed bilateral foot disorder was 
not caused or aggravated by his active service.  In this 
matter, the Board finds the opinion of the March 2009 VA 
examiner persuasive.  The examiner reviewed the claims file 
(which included the February 2005 private medical statement) 
and the Veteran's opinion regarding the origins of his 
disorder.  All necessary tests were performed, and the 
examiner conducted a thorough examination.  After reviewing 
the Veteran's contentions and all of the evidence of record, 
the examiner opined that there was less than a 50 percent 
probability that the Veteran's present foot condition was 
incurred or aggravated as a result of service.  Without 
persuasive, competent evidence of a nexus between the 
claimed in-service injury or aggravation and the present or 
injury, service connection cannot be granted.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

As noted above, the Board has considered the February 2005 
private medical statement.  However, a careful reading of 
this document shows that the private examiner did not offer 
his professional opinion regarding the origins of the 
Veteran's bilateral foot disorder.  As such, the statement 
provides competent evidence regarding the Veteran's current 
foot symptoms, but it does not provide persuasive evidence 
regarding the etiology of the Veteran's foot disorder.

With respect to the Veteran's own contentions that his 
bilateral foot disorder was caused or aggravated by his 
active duty, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the contention that a 
bilateral foot disorder was caused or aggravated by service 
that ended in 1956.  In this case, when the Veteran's service 
treatment records (which contain a May 1956 exam which 
indicates that the Veteran had normal feet at the time of his 
separation from active duty), and his post-service treatment 
records are considered (which indicate that the Veteran's 
bilateral foot disorder is not a result of or was aggravated 
by his active service [see VA examination report from 
March 2009]), the Board finds that the medical evidence 
outweighs the Veteran's contentions that he has a bilateral 
foot disorder that is related to his service.  The Board 
additionally observes that while the Veteran currently states 
that his feet were injured while on active duty, he indicated 
on his May 1956 RMH that he did not have a bone, joint, or 
other deformity at the time of his discharge.  This apparent 
contradiction in the Veteran's statements makes his personal 
contentions of less persuasive value.

Finally, the Board has considered whether service connection 
for a foot disorder (to include arthritis) could be 
established on a presumptive basis.  To establish service 
connection for a foot disorder (to include arthritis) on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2008).  In this 
case, no medical evidence demonstrates that the Veteran 
experienced a foot disorder to a compensable level within a 
year after his discharge from active duty.  Therefore, 
service connection for a bilateral foot disorder cannot be 
established on a presumptive basis.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for a bilateral foot 
disorder is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


